DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barbra McCoy on 4/7/2022.

The application has been amended as follows: 
Claim 1, line 4, after “jarosite-group mineral” add --wherein forming the slurry includes adding the salt to the contaminated environmental medium in situ at a contamination site--;
Claim 9 is canceled; 
Claim 10, replace “wherein forming the slurry includes one of adding the salt to the contaminated environmental medium in situ at a contamination site and using a steam-generating apparatus to add heat and water to the contaminated environmental medium or using direct steam injection to inject a salt solution, the salt solution including the salt, into the contaminated environmental medium in situ at the contamination site” with --“further comprising one of using a steam-generating apparatus to add heat and water to the contaminated environmental medium or using direct steam injection to inject a salt solution, the salt solution including the salt, into the contaminated environmental medium in situ at the contamination site.
Claim 18 is canceled;
Claim 19 is canceled;
Claim 20 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable in view of the closest prior art Aguilar-Carrillo et al, the article “Synergistic arsenic(V) and lead(II) retention on synthetic jarosite. I. Simultaneous structural incorporation behaviour and mechanism” and “Electronic supplementary information: Synergistic Arsenic (V) and Lead (II) retention on synthetic jarosite” (ESI) and Ritchie et al (US 2009/0293680). The prior art teaches a method for treating a contaminated environmental medium comprising adding salt to the he contaminated environmental medium to form a slurry and heating the slurry to expedite an irreversible precipitation of a jarosite-group mineral incorporating contaminant cations and contaminant anions into a structure of the jarosite-group mineral. The prior art does not teach forming jarosite-group minerals in situ, as required by claim 1, or returning the medium with the jarosite-group minerals to the site, as required by claim 11.  It would not have been obvious to one skilled in the art to modify the prior art to an in situ process or return the medium to the contaminated site because of the high temperatures required (see Taylor USPN 6,139,753, col. 4 lines 1-4) and because jarosite formed with contaminants can return contaminants back to the site (see Pammenter et al USPN 4,305,914 col. 3 lines 23-27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        4/7/2022